NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-2446
                                      ___________

                                 JOSE RODAS-LEON,
                                                Petitioner

                                            v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                             Respondent
                   ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A097-523-887)
                    Immigration Judge: Honorable Annie S. Garcy
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 11, 2012

        Before: FUENTES, JORDAN and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed: April 12, 2012)
                                     ___________

                            ORDER AMENDING OPINION
                                  ___________


The motion by Respondent to amend the opinion is granted. The not precedential
opinion, filed April 12, 2012, is amended as follows:

      The text in footnote 2 is hereby deleted and replaced with the following language:

      In an order entered July 18, 2011, we directed the parties to address in their briefs
      whether the BIA's May 6, 2011 order constitutes a final order of removal over
      which we may exercise jurisdiction. Notably, Rodas-Leon, who is represented by
      counsel, did not address that specific question in his brief.

This amendment does not change the date of filing, April 12, 2012.



                                                      BY THE COURT,


                                                      /s/ Kent A. Jordan
                                                      Circuit Judge
Dated: 30 April 2012